Case: 17-60638      Document: 00514756693         Page: 1    Date Filed: 12/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-60638                        December 11, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CORDELLRA MCCALEY,

                                                 Plaintiff-Appellant

v.

PELICIA HALL, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS; JERRY WILLIAMS, Deputy Commissioner; TIMOTHY
MORRIS, Warden, Mississippi Department of Corrections; OFFICER
HUGHES, Correction Officer; M. S. CARTER, Case Manager; MR. BANKS,
Deputy Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:16-CV-111


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Cordellra McCaley, Mississippi prisoner # 164032, appeals the summary
judgment dismissal of his 42 U.S.C. § 1983 civil rights action alleging claims
of deliberate indifference to his safety, deliberate indifference to his serious
medical needs, and failure to properly classify him based on the defendants’


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60638     Document: 00514756693      Page: 2   Date Filed: 12/11/2018


                                  No. 17-60638

actions before and after McCaley was assaulted and seriously injured by
another inmate. McCaley also moves for appointment of counsel on appeal.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). An appellate
court’s jurisdiction vests upon filing of the notice of appeal. Griggs v. Provident
Consumer Disc. Co., 459 U.S. 56, 58 (1982).         “[A]n appeal filing deadline
prescribed by statute will be regarded as jurisdictional.”             Hamer v.
Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 16 (2017) (internal
quotation marks and citation omitted). In a civil matter, such as this one,
notice of appeal must be filed within 30 days of the entry of the judgment or
order being appealed. 28 U.S.C. § 2107(a); FED. R. APP. P. 4(a)(1)(A).
      Although McCaley’s notice of appeal was filed more than four months
after the Rule 4(a) deadline, we construe it as a timely motion to reopen the
appeal filing period. See § 2107(c); FED. R. APP. P. 4(a)(6). Accordingly, IT IS
ORDERED that the case be REMANDED to the district court for the limited
purpose of determining whether McCaley’s appeal should be reopened
pursuant to Rule 4(a)(6). The district court is directed to return the case to
this court for further proceedings or dismissal, as appropriate, once the ruling
has been made. McCaley’s motion to appoint counsel is CARRIED WITH THE
CASE.
      LIMITED REMAND ORDERED.




                                        2